                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 No . 7:18-CV-179-BO


DONNA ENGLAND,                                )
                               Plaintiff,     )
                                              )
V.                                            )                      ORDER
                                              )
WILMINGTON PLASTIC SURGERY,                   )
P.A., f/k/a WILMINGTON PLASTIC                )
SURGERY SPECIALISTS, P.A. ,                   )
                        Defendant.            )




       This cause comes before the Court on a motion by plaintiffs attorney Jonathan Wall

(Attorney Wall) pursuant to Rule 54(b) of the Federal Rules of Civil Procedure asking that the

Court reconsider or clarify its order imposing sanctions for failure to comply. Defendant has

responded in opposition and the matter is ripe for ruling. Also before the Court and ripe for ruling

is a motion by Attorney Wall seeking leave to respond to defendant' s attorney fee declaration. For

the reasons that follow, both motions are granted.

       The Court dispenses with a recitation of the procedural and factual background of this

matter as the parties are well-familiar with the circumstances of this case. At the outset, the Court

grants Attorney Wall ' s request to submit a response/objection to the attorney fee declaration.

Defendant has been permitted an opportunity to respond to this filing and has done so. [DE 94 &

96].

       Rule 54(b) of the Federal Rules of Civil Procedure provides that a court may revise any

order entered prior to entry of final judgment. The decision to do so lies within the discretion of

the court, which is not bound by the strict standards applicable to requests to reconsider final




          Case 7:18-cv-00179-BO Document 97 Filed 02/17/21 Page 1 of 3
judgment but which should be guided by the principles of the doctrine of law of the case. Am.

Canoe Ass 'n v. Murphy Farms, Inc., 326 F.3d 505, 514-15 (4th Cir. 2003). "Thus, a court may

revise an interlocutory order under the same circumstances in which it may depart from the law of

the case: (1) a subsequent trial producing substantially different evidence; (2) a change in

applicable law; or (3) clear error causing manifest injustice." Carlson v. Boston Sci. Corp., 856

F.3d 320, 325 (4th Cir. 2017) (internal quotation, alterations, and citation omitted) (noting

similarity of this standard to that applicable to Rule 59(e) motions except that law-of-the-case

standard allows for new evidence discovered during litigation as opposed to evidence not available

at trial to serve as basis for reconsideration motion). "Rule 54(b)'s approach involves broader

flexibility to revise interlocutory orders before final judgment as the litigation develops and new

facts or arguments come to light." Id. (emphasis removed).

       Attorney Wall's motion to reconsider provides sufficient additional facts to justify

reconsideration of the Court's order imposing sanctions. Those facts, outlined at [DE 88 at 14-15],

specifically concern the actions of plaintiffs former attorney Mr. Buscemi, who has since been

held in contempt of this Court. [DE 93]. Although Attorney Wall's conduct was not diligent

regarding the January 6, 2020, order granting defendant' s motion to compel or subsequent

discovery compliance, the circumstances under which his representation of plaintiff arose and

began were constrained by his inability to effectively communicate with Mr. Buscemi, to include

Mr. Buscemi' s failure to inform Attorney Wall that a trustee had been appointed to manage his

cases and that he had been placed on disability-inactive status by the State Bar. Indeed, Mr.

Buscemi has never sought to withdraw from his representation of plaintiff in this case.

        Accordingly, in light of the foregoing circumstances which are unique to this case, the

Court, exercising its discretion, remits the sanction imposed against Attorney Wall in its order



                                                2
          Case 7:18-cv-00179-BO Document 97 Filed 02/17/21 Page 2 of 3
entered August 21 , 2020. Attorney Wall is no longer required to pay the attorney fees and expenses

associated with defendant' s filing of its motion seeking dismissal as a discovery sanction. All other

provisions of the Court's 21 August 2020 order remain in force.

       Additionally, the Court REFERS this matter to United States Magistrate Judge Robert B.

Jones, Jr. to conduct a court-hosted settlement conference at his scheduling convenience.

                                          CONCLUSION

       Accordingly, for the foregoing reasons, Attorney Wall's motion for reconsideration [DE

87] is GRANTED. The monetary sanction imposed against Attorney Wall in the Court' s order

entered August 21, 2020, is REMITTED. Attorney Wall ' s motion for leave to file

response/objection to attorney fee declaration [DE 85] is GRANTED. This matter is REFERRED

to United States Magistrate Judge Robert B. Jones, Jr. to conduct a court-hosted settlement

conference at his scheduling convenience.




SO ORDERED, this     Lk    day of February, 2021.




                                                  3
          Case 7:18-cv-00179-BO Document 97 Filed 02/17/21 Page 3 of 3
